ON REHEARING.
Beck, Ch. J.
*539_._. practice. *538A rehearing was allowed in this case upon the petition of plaintiff, and the cause has again been submit*539ted upon a re-argument. We adhere to the conclusions reached in our former opinion, and are now unable to add anything which will give additional strength to the arguments we have presented in their support. I may say for myself that from the first I had grave doubts of the correctness of our decision. I was brought to concurrence in it by the consideration of the settled p>olicy of the law, which will deprive no man of property or rights without giving him the fullest opportunity to defend them. A judgment, therefore, ought not to be enforced as a lien upon property until the owner, either by himself or his privies, has had an opportunity to resist it. It should not be regarded as evidence of liability of the property, if the owner has not been a party to the proceeding in which it was rendered. I am fully aware of the difficulty of reconciling these views with the express language of the statute, which declares that in cases of this character judgments against the vendors of intoxicating liquors shall be liens upon the property wherein they were sold with the consent and knowledge of the owner. The position of the former opinion, that the statute should be construed in harmony with the doctrines of the law which secures the right of the owner to defend and protect his property, seems to remove these difficulties; but I am brought to full assent to the conclusion we have adopted by the consideration that the property owner could have been made a party original action, and the rule requiring him to be joined therein in order to bind him by the judgment would, in all cases, operate so as to secure the ends of justice, and in no case work hardship. Before his property can be reached under the statute, an issue must be joined and tried involving his knowledge of the sales of intoxicating liquors upon his property. These issues may be tried in the original case. "Why not determine all the issues which the property owner may raise, in the action against the vendor, the property owner being joined therein? The liability of his property could be determined in one case, instead of two, if *540lie should be separately sued. If he be made a party to the action, he would be bound by the judgment, and, without further proceedings, it could be declared a lien upou his property. By this practice justice would be done to all parties, and they would be relieved of litigating two cases, when all their rights could be and ought to be settled in one. I think the rule we adopt-will not only promote the ends of justice, but will lessen the expense and hasten the decision of controversies of the character of the one before us.
We adhere to the former opinion, and again order the judgment of the circuit court to be
Reversed.